Exhibit 10.1

May 21, 2007

Cornell Capital Partners, L.P.

101 Hudson Street, Suite 3700

Jersey City, NJ 07302

Attention:  Mark Angelo

Dear Mark:

This letter shall confirm the agreement between Open Energy Corporation (the
“Company”) and Cornell Capital Partners, L.P. (“Cornell”) in connection with the
series of secured convertible debentures (the “Debentures”) issued to Cornell
pursuant to the securities purchase agreement between the Company and Cornell
dated March 30, 2006, as amended. The Company and Cornell hereby agree to
increase the ownership cap set forth in Section 3(b)(i) of each of the
Debentures from 4.99% to 9.99%.

This modification shall take place as of the date first written above and the
Company expressly waives any notice period that otherwise would be required
pursuant to the Debentures to effectuate this increase, provided that Cornell
agrees to timely file all necessary forms with the U.S. Securities and Exchange
Commission as a result of this waiver. Furthermore, the Company agrees to
permanently waive the conversion limitation set forth in Section 3(b)(ii) of
each of the Debentures.

Except as expressly set forth above, all of the terms and conditions of the
Debentures shall continue in full force and effect, and shall not be in any way
changed, modified or superseded.

Sincerely,

 

 

 

/s/ David Saltman

 

 

David Saltman

 

President and Chief Executive Officer

 

Agreed and Accepted:

Cornell Capital Partners, L.P.

By: Yorkville Advisors, LLC,

Its: Investment Manager

By:

/s/ Mark A. Angelo

 

Name:

Mark A. Angelo

Title:

Managing Member

 

[g149921kci001.jpg]


--------------------------------------------------------------------------------